Name: Commission Regulation (EC) No 447/2004 of 10 March 2004 laying down rules to facilitate the transition from support under Regulation (EC) No 1268/1999 to that provided for by Regulations (EC) Nos 1257/1999 and 1260/1999 for the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  EU finance;  regions and regional policy;  European construction
 Date Published: nan

 Avis juridique important|32004R0447Commission Regulation (EC) No 447/2004 of 10 March 2004 laying down rules to facilitate the transition from support under Regulation (EC) No 1268/1999 to that provided for by Regulations (EC) Nos 1257/1999 and 1260/1999 for the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia Official Journal L 072 , 11/03/2004 P. 0064 - 0065Commission Regulation (EC) No 447/2004of 10 March 2004laying down rules to facilitate the transition from support under Regulation (EC) No 1268/1999 to that provided for by Regulations (EC) Nos 1257/1999 and 1260/1999 for the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland, Slovenia and SlovakiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Articles 32(5) and 33(5) thereof,Whereas:(1) Council Regulation (EC) No 1268/1999(1) introduced Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (Sapard programme). That programme comprises a series of measures to be supported after accession by Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations(2) or Council Regulation (EC) No 1260/1999 laying down general provisions on the Structural Funds(3). To facilitate the transition between these two types of support, the period during which commitments can be made to beneficiaries under the Sapard programme should be specified.(2) The conditions under which projects approved under Regulation (EC) No 1268/1999 but which can no longer be financed under that Regulation can be transferred to rural development programming should be specified.(3) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS REGULATION:Article 1DefinitionFor the purposes of this Regulation "new Member States" means the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia.Article 2End of contracting period under Regulation (EC) No 1268/19991. As regards measures which may be financed after accession by the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section under Article 47a of Regulation (EC) No 1257/1999, the new Member States may continue to contract or enter into commitments under Regulation (EC) No 1268/1999 until the date of submission to the Commission of the rural development plan.2. As regards measures or submeasures referred to in Article 2 of Regulation (EC) No 1268/1999 which may be financed after accession by the European Agricultural Guidance and Guarantee Fund (EAGGF) Guidance Section under Article 2(2)a of Regulation (EC) No 1260/1999, the new Member States may continue to contract or enter into commitments under Regulation (EC) No 1268/1999 up to the date when they start to contract or to enter into commitments for measures under Regulation (EC) No 1260/1999.Article 3Financing of Sapard projects where appropriations have been exhausted1. For projects contracted from 2002 under the measures referred to in the fourth, seventh and 14th indents of Article 2 of Regulation (EC) No 1268/1999, expenditure incurred beyond 31 December 2006 may be included in the rural development programming for the period 2004 to 2006 under Regulation (EC) No 1257/1999 and financed by the EAGGF Guarantee Section.2. Payments for projects for which appropriations under Regulation (EC) No 1268/1999 are exhausted or insufficient may be included in rural development programming for the period 2004 to 2006 under Regulation (EC) No 1257/1999 and financed by the EAGGF Guarantee Section.3. Where the new Member States apply paragraphs 1 and 2, they shall indicate the amounts corresponding to appropriations committed in the financing table set out in Annex II to Regulation (EC) No 141/2004(4).4. The rules on eligibility of and checks on assistance under Regulation (EC) No 1268/1999 shall continue to apply.5. The list of projects selected shall be drawn up by the new Member State concerned.Article 4This Regulation shall enter into force subject to and on the date of entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 161, 26.6.1999, p. 87. Regulation as last amended by Regulation (EC) No 696/2003 (OJ L 99, 17.4.2003, p. 24).(2) OJ L 160, 26.6.1999, p. 80. Regulation as last amended by the Act of Accession of 2003.(3) OJ L 161, 26.6.1999, p. 1. Regulation as last amended by Regulation (EC) No 1105/2003 (OJ L 158, 27.6.2003, p. 3).(4) OJ L 24, 29.1.2004, p. 25.